Citation Nr: 1308622	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  10-45 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability.

2.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Joel Ban, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


REMAND

The Veteran served on active duty from February 1982 to October 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In November 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  

The Board notes that the Veteran's representative has submitted evidence and offered argument that the Veteran should be rated based on his incapacitating episodes of degenerative disc disease.  The Board notes in this regard that a December 2012 VA treatment note, submitted by the Veteran's representative, indicates that the Veteran has had more than six weeks of incapacitating episodes in the previous twelve months.  It's unclear whether these incapacitating episodes were such that bed rest was prescribed by a physician or whether the physician merely noted these episodes based on a history provided by the Veteran.  

The Veteran is entitled to a new VA examination when there is evidence that the disability at issue has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  The Veteran's most recent examination for compensation purposes was apparently scheduled and conducted in September 2010, and the evidence suggests that his disability has worsened in severity.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (the Veteran is competent to provide an opinion that his disability has worsened).  Therefore, upon remand, the Veteran should be provided a VA examination to determine the current severity of his back disability.

The Board additionally notes that the Veteran is not currently service connected for right lower extremity radiculopathy, but the December 2012 VA note indicates the existence of such disability.  This is significant because the rating criteria for evaluating a back disability require consideration of all neurologic deficits related to the disability.  38 C.F.R. § 4.71a (2012).  The VA examination must also consider whether such disability is related to the Veteran's service-connected back disability and, if so, the current severity.

The Board also notes that the hearing testimony indicates that the Veteran had applied for benefits from the Social Security Administration.  The United States Court of Appeals for Veterans Claims (Court) has long held that the duty to assist includes requesting information and records from the Social Security Administration that were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, the Veteran's records determining his entitlement to Social Security benefits must be requested.

VA records on continuing treatment should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative).

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but instead is an attempt to obtain an appropriate rating for a disability at issue.  

The Court also stated that "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Id. at 454.  Hence, the Veteran's claim for an increased rating for his back disability, when considered with the December 2012 statement from the VA physician concerning the effects of the Veteran's back disability on his employability, requires consideration of whether TDIU is warranted under the provisions of 38 C.F.R. §§ 3.340, 3.341, 4.16.  Accordingly, on remand, the Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The Veteran should be provided with notice of how to substantiate a claim for TDIU.

2.  Obtain and associate with the claims file all records from the VA Medical Center in Salt Lake City, Utah. 

3.  Obtain and associate with the claims file a copy of any adjudicatory documents issued from the Social Security Administration and the medical records upon which any decision was predicated. 

4.  After the above-requested development has been completed, schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbar spine disorder and related conditions, and to ascertain the impact of his service-connected disabilities on his employability.  The claims file must be reviewed by the examiner.  The VA examiner should provide an explanation for each opinion expressed and reconcile that opinion with all pertinent evidence of record. 

In particular, the VA examiner should address the December 2012 VA report and the evidence indicating that the orthopedic and neurological manifestations of Veteran's service-connected spine disorder may have worsened and resulted in increased occupational impairment.  Specifically, the VA examiner's opinion should address the following: 

a)  Identify all orthopedic pathology related to the Veteran's service-connected lumbar spine disorders. 

b)  Provide range-of-motion and repetitive motion findings for the lumbar spine. 

c)  Note whether there is any additional functional loss during flare-ups or caused by fatigability, weakened motion, incoordination, or painful motion, etc.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  These functional losses should be portrayed in terms of the degrees of additional range of motion loss (beyond what is shown clinically). 

d)  Identify the duration and frequency of "incapacitating episodes" due to the Veteran's lumbar spine disorder.  (Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.)  

e)  State whether the Veteran's service-connected lumbar spine disorder is manifested by neurologic impairment, and if so, which nerves are involved or seemingly involved, and the extent of the impairment.  Specifically, the examiner should determine if any right lower extremity neuropathy is caused by the Veteran's service-connected lumbar spine condition.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis:  complete and incomplete.  With incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, and severe.  With those categories in mind, classify each neurologic impairment caused by the Veteran's disc disease, distinguishing among the categories and using the results of all pertinent testing of record.  

f)  State what impact, if any, the Veteran's lumbar spine disorder and associated neurologic problems have on his activities of daily living, including his ability to obtain and maintain employment.  

g)  State whether the Veteran's service-connected disabilities (lumbar spine disorders and related conditions), either separately or jointly but without consideration of any nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  Explain the reasons for the conclusions reached.

5.  When the development requested has been completed, and the AOJ has ensured compliance with the requested action, this case should again be reviewed by the AOJ on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

